Exhibit 10.14.6

 

 

FORBEARANCE AGREEMENT AND

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FORBEARANCE AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT (this
“Agreement”), is entered into as of November 30, 2015, by and among Hampshire
Group, Limited, a Delaware corporation (the “Lead Borrower”), Hampshire Brands,
Inc., a Delaware corporation (“Hampshire Brands”), Hampshire International, LLC,
a Delaware limited liability company (“Hampshire International”) and Scott
James, LLC, a Delaware limited liability company (“Scott James”, together with
the Lead Borrower, Hampshire Brands and Hampshire International, collectively,
the “Borrowers”), Salus CLO 2012-1, LTD. (“Salus CLO”) and Salus Capital
Partners, LLC (“SCP”, together with Salus CLO, each a “Lender” and collectively,
the “Lenders”) and Salus Capital Partners, LLC, as Administrative Agent and
Collateral Agent for the Lenders party thereto (in such capacity, the “Agent”).

 

RECITALS

 

WHEREAS, Borrowers, Lenders and Agent are party to that certain Credit
Agreement, dated as of September 26, 2013 (as amended, supplemented, modified
and in effect from time to time, the “Credit Agreement”; all capitalized terms
used but not specifically defined herein shall have the respective meanings
provided for such terms in the Credit Agreement); and

 

WHEREAS, certain Events of Default described on Schedule I attached hereto have
occurred and are continuing under the Credit Agreement (such Events of Default
being referred to herein as to herein individually as an “Existing Default” and
collectively, the “Existing Defaults”); and

 

WHEREAS, pursuant to the letter dated as of September 30, 2015 (the “Default
Letter”) by the Agent to the Borrowers, the Agent has been forbearing from
exercising its rights and remedies under the Credit Agreement, the other Loan
Documents and under applicable law on a strictly discretionary “day to day”
basis; and

 

WHEREAS, as a consequence of the occurrence of the Existing Defaults, the Agent
is entitled, to exercise all of its rights and remedies available under the
Credit Agreement, the other Loan Documents and under applicable law;

 

WHEREAS, the Borrowers have requested that the Agent and Lenders agree (i) to
continue to forbear from exercising their rights and remedies under the Credit
Agreement, the other Loan Documents and under applicable law as a result of the
occurrence of the Specified Defaults (as hereinafter defined), and (ii) to amend
certain provisions of the Credit Agreement, and the Agent and Lenders have
agreed to do so on the terms and conditions set forth herein.

  

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

Section 1.     Forbearance.

 

(a)     Acknowledgment of Existing Defaults. The Borrowers acknowledge and agree
that (i) the Existing Defaults have occurred and are continuing, (ii) but for
the terms of this Agreement, Agent may, at the direction of Lenders, exercise
its rights and remedies in respect of the Existing Defaults, and (iii) the Agent
and Lenders have not, and are not by execution of this Agreement, waiving the
Existing Defaults, any other Default or Event of Default which may have occurred
or may in the future occur under the Loan Documents, or any rights or remedies
of the Agent and Lenders on account of the same.

 

(b)     Forbearance from Exercise of Rights and Remedies under Loan Documents.
Subject to all of the terms and conditions set forth herein, the Agent and
Lenders agree to forbear from exercising their rights and remedies under the
Credit Agreement and the other Loan Documents or applicable law that are based
solely on the occurrence of the Specified Defaults until that date (the
“Forbearance Termination Date”) which is the earliest to occur of the following:
(i) the Maturity Date; (ii) the date on which any Event of Default occurs,
except the Specified Defaults; (iii) the failure of the Borrowers to comply with
any term set forth in this Agreement; or (iv) the date that the Borrowers join
in, assist, cooperate or participate as an adverse party or adverse witness in
any suit or other proceeding against the Agent and Lenders relating to any
Obligations or any amounts owing hereunder, under the Credit Agreement or in
connection with or related to any of the transactions contemplated by the Credit
Agreement, including this Agreement and any documents, agreements or instruments
executed in connection with this Agreement. On and after the Forbearance
Termination Date, the Agent and Lenders may proceed, without any requirement for
notice to the Borrowers or any other obligor, to enforce any or all of their
rights and remedies under or in respect of this Agreement, the Credit Agreement,
the other Loan Documents or applicable law, including, without limitation, the
right to require that the Borrowers immediately repay any amounts then owing
under the Credit Agreement.

 

(c)     Acknowledgement of Obligations. Borrowers hereby acknowledge, confirm
and agree that (a) the aggregate outstanding principal amount of the Obligations
on November 30, 2015 is $20,508,255.61, consisting of (i) Revolving Loans in the
aggregate outstanding principal amount of $17,508,255.61, and (ii) the Term Loan
in the aggregate outstanding principal amount of $3,000,000.00, in each case,
together with accrued (and accruing) and unpaid interest, fees and expenses
thereon, (b) such amounts, together with all interest accrued and accruing
thereon, and all fees, costs, expenses and other charges now or hereafter
payable by Borrowers to Agent and Lenders under the Loan Documents, are
unconditionally owing by the Borrowers to Agent and Lenders without offset,
defense or counterclaim of any kind, nature or description whatsoever, and (c)
their obligation and liability for the payment and performance of the
Obligations pursuant to the Loan Documents is unconditionally owing to Agent and
Lenders without offset, defense or counterclaim of any kind, nature or
description whatsoever.

  

2.     Amendments to the Credit Agreement. As of the date hereof, the Credit
Agreement is hereby amended as follows:

 

(a)     Section 1.1 of the Credit Agreement is hereby amended by adding the
following defined term, to be inserted in its proper alphabetical order:

 

 
2 

--------------------------------------------------------------------------------

 

 

““Fifth Amendment” means that certain Forbearance Agreement and Fifth Amendment
to Credit Agreement dated as of November 30, 2015.”

 

““Fifth Amendment Effective Date” means November 30, 2015.”

 

““Maturity Date” means February 29, 2016.”

 

““Specified Defaults” means each of the Existing Defaults (as defined in the
Fifth Amendment) and any Event of Default that may arise following the Fifth
Amendment Effective Date resulting from the failure of the Borrowers to deliver
an unqualified opinion of the Borrowers’ certified public accountants with
Borrowers’ annual financial statements pursuant to Section 6.01 of the Credit
Agreement.”

 

3.     Conditions Precedent. This Agreement shall become effective on the date
upon which the following conditions have been satisfied in the determination of
the Agent or waived by the Agent in writing:

 

(a)     The Agent shall have received this Agreement executed by the Borrowers.

 

4.     Representations, Warranties. Borrowers represent that, after giving
effect to this Agreement:

 

(a)     No consent or approval of, or exemption by any Person is required to
authorize, or is otherwise required in connection with the execution and
delivery of this Agreement which has not been obtained and which remains in full
force and effect; and

 

(b)     As of the date hereof and after giving effect to this Agreement, each of
the representations and warranties of the Borrowers set forth in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects, except to the extent such representations and warranties speak as to
an earlier date, in which case the same are true, correct and complete as to
such earlier date; and no Default or Event of Default exists under the Credit
Agreement other than the Specified Defaults.

 

5.     Confirmation of Security Interests. Borrowers hereby confirm the security
interests and liens granted by the Borrowers to the Agent, for the benefit of
the Lenders, in and to the Collateral in accordance with the Credit Agreement
and other Loan Documents as security for the Obligations.

 

6.     Payment of Fees and Expenses. Immediately upon execution of this
Agreement, Borrowers agree to pay any and all fees and expenses, including
reasonable counsel fees and disbursements, incurred by the Agent in connection
with the preparation and execution of this Agreement and all documents,
instruments and agreements contemplated hereby.

 

7.     No Other Modifications, Conflicts with Loan Documents, etc. This
Agreement is intended to supplement and modify the Credit Agreement and the
rights and obligations of the parties under the Credit Agreement shall not in
any way be vacated, modified or terminated except as herein provided. All terms
and conditions contained in each and every agreement or promissory note or other
evidence of indebtedness of Borrowers to the Lenders are incorporated herein by
reference. If there is a conflict between any of the provisions of the Credit
Agreement and the provisions of this Agreement, then the provisions of this
Agreement shall govern.

 

 
3 

--------------------------------------------------------------------------------

 

 

8.     Governing Law. This Amendment shall be construed in accordance with the
substantive laws (other than conflict laws) of the State of New York.

 

9.     Full Force and Effect. Except as expressly amended hereby, all terms and
conditions of the Credit Agreement, and any and all exhibits annexed thereto and
all other writings submitted by the Borrowers to the Agent pursuant thereto,
shall remain unchanged and in full force and effect.

 

10.     Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM THE AGENT AND LENDERS. EACH BORROWER HEREBY VOLUNTARILY
AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT, EACH LENDER, ITS AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, ASSERTED OR
UNASSERTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED, WHICH SUCH
BORROWER MAY NOW OR HEREAFTER (WHETHER OR NOT PRESENTLY SUSPECTED, CONTEMPLATED
OR ANTICIPATED) HAS AGAINST AGENT, ANY LENDER, AND ITS AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM THE CREDIT AGREEMENT AND LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR LOAN DOCUMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT.

 

11.     Indemnity. Borrowers agrees to, jointly and severally, defend, protect,
indemnify and hold harmless Agent and each Lender and all of its officers,
directors, employees, attorneys, consultants and agents (collectively called the
“Indemnitees”) from and against any and all losses, damages, liabilities,
obligations, penalties, fees, reasonable costs and expenses (including, without
limitation, reasonable fees, costs and expenses of outside counsel) incurred by
such Indemnitees, whether direct, indirect or consequential, as a result of or
arising from or relating to or in connection with any of the following: (i) the
execution or performance or enforcement of this Agreement, any other Loan
Document or of any other document executed in connection with the transactions
contemplated by this Agreement; or (ii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (collectively, the “Indemnified Matters”); provided, however, that
the Borrowers shall not have any obligation to any Indemnitee under this Section
13 for any Indemnified Matter (a) caused by the gross negligence, bad faith or
willful misconduct of such Indemnitee, as determined by a final judgment of a
court of competent jurisdiction, (b) arising out of, or in connection with, any
proceeding that does not involve an act or omission by the Borrowers and that is
brought by an Indemnitee against any other Indemnitee, or (c) arising from a
breach of the obligations of such Indemnitee under the Loan Documents. This
Indemnity shall survive the repayment of the Obligations and the discharge of
the liens granted under the Loan Documents.

 

 
4 

--------------------------------------------------------------------------------

 

 

12.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall be considered one and the same document. Delivery of an executed
counterpart of a signature page of this document by facsimile shall be effective
as delivery of a manually executed counterpart of this document.

 

 

[Signatures appear on the following page]

 

 
5 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance Agreement
and Fifth Amendment to Credit Agreement to be executed and delivered as of the
day and year first above written.

 

 

 

HAMPSHIRE GROUP, LIMITED

 

 

as Lead Borrower

 

 

 

 

 

 

By:  /S/William Drozdowski

 

 

Name:  William Drozdowski

 

 

Title:    Interim CFO

 

 

 

 

HAMPSHIRE BRANDS, INC.

 

 

as a Borrower

 

 

 

 

 

 

By:  /S/William Drozdowski

 

 

Name:  William Drozdowski

 

 

Title:  Interim CFO

 

 

 

HAMPSHIRE INTERNATIONAL, LLC

 

 

as a Borrower

 

 

 

 

 

 

By:  /S/William Drozdowski

 

 

Name:  William Drozdowski

 

 

Title:  Interim CFO

 

 


 

SCOTT JAMES, LLC

 

 

as a Borrower

 

 

 

 

 

 

By:  /S/William Drozdowski

 

 

Name:  William Drozdowski

 

 

Title:  Interim CFO

 

 

 

 

[Forbearance Agreement and Fifth Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

SALUS CLO 2012-1, LTD.

 

as a Lender

 

 

 

By: Salus Capital Partners II, LLC,

  Its: Collateral Manager

 

 

 

By: /S/ Kyle C. Shonak

 

Name: Kyle C. Shonak

 

Title:   President

 

 

SALUS CAPITAL PARTNERS, LLC

 

as a Lender, Administrative Agent

 

and Collateral Agent

 

 

By: /S/ Kyle C. Shonak

 

Name: Kyle C. Shonak

 

Title:   President

 

 

 

[Forbearance Agreement and Fifth Amendment to Credit Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule I

 

Existing Defaults

 

1.     The failure of the Borrowers to achieve minimum net sales for the fiscal
month ended May 31, 2015, as required by Section 7.15(a) of the Credit
Agreement.

 

2.     The failure of the Borrowers to deliver audited financial statements for
the fiscal year ending December 31, 2014 no later than July 31, 2015, as
required by Section 6.01(a) of the Credit Agreement.

 

3.     The failure of the Borrowers to close a capital transaction resulting in
net cash proceeds received by the Borrowers in an amount not less than
$1,500,000 by July 31, 2015, as required by Section 3(b) of the Waiver and
Fourth Amendment to Credit Agreement, dated as of May 22, 2015, by and among
Borrowers, Lenders and Agent.

 